Reeves, J. This action was brought under Secs. 75 and 76, Chap. 114, Starr & C. Ill. Stat., p. 1938, being Secs. 12 and 13 of the act of 1874. It was commenced in September, 1887. These sections, 12 and 13 (75 and 76 of Starr & 0. Revision), were amended by an act approved June 19, 1885. Sec. 12 of act of 1874 required every train to be brought to a full stop at a distance not less than 200 feet, nor more than 800 feet from the crossing. As amended by act of June 19, 1885, every train is required to be brought to a full stop before reaching a crossing and within 800 feet therefrom. It will be seen that under the statute before amended, the stop was required to be made not less than 200 feet before the crossing was reached. Under the amendment, the stop can be made at any point before reaching the crossing, not more than 800 feet away; that is to say, the stop may be made two feet from the crossing instead of 200 feet, as before required. Upon examination of the declaration we find that each count is based upon the statute as it stood before the amendment above set forth. It does not require any argument to show that a cause of action can not be maintained upon the statute as it stood prior to the amendatory statute of June 19, 1885, which latter was the statute in force when the grievance complained of in the declaration took place. The case is reversed, and as, under the limitation clause of the statute of 1885, no recovery could be had for the cause of action set up in the declaration, the cause will not be remanded. Judgment reversed.